Case 6:15-cv-00163-JDL Document 507 Filed 04/21/20 Page 1 of 8 PageID #: 19855



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                                 TYLER DIVISION


CHRIMAR SYSTEMS, INC., CHRIMAR                  §
HOLDING COMPANY, LLC,                           §
                                                §   CIVIL ACTION NO. 6:15-CV-00163-JDL
                                                §
              Plaintiffs,                       §
                                                §
v.                                              §
                                                §
ALCATEL-LUCENT ENTERPRISE USA                   §
INC.,                                           §

              Defendant.

                            MEMORANDUM OPINION AND ORDER

       Before the Court is Defendant Alcatel-Lucent Enterprises USA, Inc. (“ALE”) Motion to

Declare this Case Exceptional and For Attorney’s Fees. (Doc. No. 494.) Plaintiffs Chrimar

Systems, Inc. d/b/a CMS Technologies and Chrimar Holding Company LLC (“Chrimar”) have

filed a response (Doc. No. 497), to which ALE has filed a reply (Doc. No. 500), and Chrimar has

filed a sur-reply (Doc. No. 503). For the reasons stated herein, the Court DENIES ALE’s Motion

(Doc. No. 494).

                                       BACKGROUND

       On March 9, 2015, Plaintiffs filed the instant action against Defendant ALE. (Doc. No.

3.) Chrimar alleged infringement of U.S. Patent Nos. 8,115,012 (“the ’012 Patent”), 8,902,760

(“the ’760 Patent”), 8,942,107 (“the ’107 Patent”), and 9,019,838 (“the ’838 Patent”) (“patents-

in-suit”)). This case proceeded through claim construction, dispositive motions and pretrial, and

the trial between Chrimar and ALE commenced on October 3, 2016. Prior to trial, ALE

stipulated to infringement, and the following claims, defenses, and counterclaims were presented


                                               1
Case 6:15-cv-00163-JDL Document 507 Filed 04/21/20 Page 2 of 8 PageID #: 19856



to the jury: damages, invalidity based on derivation and improper inventorship, fraud, and breach

of contract. (Doc. No. 350.) On October 7, 2016 the trial concluded and the jury returned a

verdict as follows: (1) Claims 31, 35, 43, and 60 of the ’012 Patent were not invalid; Claims 1, 5,

72, and 103 of the ’107 Patent were not invalid; Claims 1, 59, 69, 72, and 145 of the ’760 Patent

were not invalid, and Claims 1, 7, and 26 of the ’838 Patent were not invalid; (2) the sum of

money that would fairly and reasonably compensate Chrimar for ALE’s infringement was

$324,558.34; (3) ALE did not prove by a preponderance of the evidence that Chrimar committed

fraud against ALE; and (4) ALE did not prove by a preponderance of the evidence that Chrimar

breached a contract with the IEEE. (Doc. No. 349.)

       After the conclusion of the trial, on November 10, 2016, Chrimar moved to declare this

case exceptional under 35 U.S.C. § 285 and requested attorney’s fees. (Doc. No. 380.) The court

declined to declare this case exceptional and denied Chrimar’s request for attorney’s fees. (Doc.

No. 412.) The Court then entered final judgment affirming the findings of the jury and awarding

post judgment ongoing royalties. (Doc. No. 423.) Both ALE and Chrimar filed appeals. (Doc.

Nos. 440, 447.)

       On appeal, the Federal Circuit affirmed the verdict in its entirety, but rejected the claim

construction of the term “adapted” as set forth in claim 31 of the ’012 Patent. (Doc. No. 463.)

Specifically, the Federal Circuit rejected the Court’s construction of the claim term “adapted” as

“designed, configured, or made” and adopted ALE’s proposed construction that “adapted” means

“modified.” Id. The remainder of the Court’s rulings were affirmed, including the infringement

damages award, the Court’s ruling on fees, and the fraud judgment. Id. The case was remanded

for further proceedings consistent with that opinion and the corresponding mandate subsequently

issued. (Doc. No. 465.)



                                                2
Case 6:15-cv-00163-JDL Document 507 Filed 04/21/20 Page 3 of 8 PageID #: 19857



       On July 10, 2018, the Court held a status conference to discuss how to proceed with the

case on the sole issue before the Court—liability as to claim 31 of the ’012 Patent based upon the

Federal Circuit’s modified construction of the term “adapted” found therein. (Doc. No. 467.) At

that time, Chrimar offered to dismiss the ’012 Patent and ALE raised, for the first time, an

argument that it should not have to pay any damages, including ongoing royalties, because the

patents-in-suit had since been found invalid by the Patent Trial and Appeal Board (“PTAB”).

       The Court ultimately dismissed the asserted claim of infringement of the ’012 Patent with

prejudice and denied ALE’s request to stay and/or sever the ongoing royalties. (Doc. No. 476.)

In its reasoning for denying a stay, the court noted that “the ongoing royalties were affirmed by

the Federal Circuit with the Circuit Court’s express knowledge that the PTAB had invalidated at

the patents-in-suit.” (Doc. No. 476, at 5 –6, citing Doc. No. 463, at 6 n. 1 (“The claims of the

’107, ’838, ’012, and ’760 patents to which ALE stipulated infringement in this case were all

determined to be unpatentable by the Patent Trial and Appeal Board in four final written

decisions.”). ALE filed a motion to reconsider, which the Court denied. (Doc. No. 480.) The

Court then issued an amended final judgment. (Doc. No. 481.) ALE filed an appeal. (Doc. No.

485.) Without deciding the issues on the merits on appeal, the Federal Circuit determined that

this case was still “pending” as a result of arguments raised by ALE and therefore applied the

then-affirmed unpatentability decisions of the PTAB, vacating this Court’s final judgment and

remanding the case for dismissal. (Doc. No. 490.) The Court subsequently entered an amended

final judgment consistent with the mandate of the Federal Circuit. (Doc. No. 493.) Thereafter,

ALE brought the instant motion for attorney’s fees. (Doc. No. 494.)




                                                3
Case 6:15-cv-00163-JDL Document 507 Filed 04/21/20 Page 4 of 8 PageID #: 19858



                                     LEGAL STANDARD

        35 U.S.C. § 285 provides that a “court in exceptional cases may award reasonable

attorney fees to the prevailing party.” A case is exceptional when it “stands out from others with

respect to the substantive strength of the party’s litigating position (considering both the

governing law and the facts of the case) or the unreasonable manner in which the case was

litigated.” Octane Fitness, LLC v. ICON Health & Fitness, Inc., 134 S. Ct. 1749, 1756 (2014).

Whether or not a case is deemed “exceptional” is a matter left to the Court’s discretion and must

be made on a case-by-case basis, with consideration of “the totality of the circumstances.” Id.;

see also Highmark Inc. v. Allcare Health Mgmt. Sys., Inc., 134 S. Ct. 1744, 1748 (2014) (“[T]he

determination of whether a case is ‘exceptional’ under § 285 is a matter of discretion.”); Eon-Net

LP v. Flagstar Bancorp, 653 F.3d 1314, 1324 (Fed. Cir. 2011) (“we are mindful that the district

court has lived with the case and the lawyers for an extended period.”).

        Some factors the Court may consider in making its determination under § 285 are

“frivolousness, motivation, objective unreasonableness (both in the factual and legal components

of the case) and the need in particular circumstances to advance considerations of compensation

and deterrence.” Octane, 134 S. Ct at 1756 n.6. To be considered exceptional, conduct need not

be “independently sanctionable.” See id. Nor is a finding of bad faith required; “a case presenting

either subjective bad faith or exceptionally meritless claims” may warrant an award of fees. Id. at

1757. “After determining that a case is exceptional, the district court must determine whether

attorney fees are appropriate,” which is within the Court’s discretion. Cybor Corp. v. FAS Techs.,

Inc., 138 F.3d 1448, 1460 (Fed. Cir. 1998) (citations omitted). Ultimately, a party must prove

entitlement to attorney’s fees by a preponderance of the evidence. Octane Fitness, 134 S. Ct. at

1758.



                                                4
Case 6:15-cv-00163-JDL Document 507 Filed 04/21/20 Page 5 of 8 PageID #: 19859



                                         DISCUSSION

       ALE argues that this Court has the inherent authority to award fees for Chrimar’s abuse

of the judicial process and to declare this case exceptional. (Doc. No. 494, at 5–6.) ALE cites the

following reasons for finding this case exceptional and awarding fees: (1) Chrimar failed to

stipulate to non-infringement of the ’012 Patent after the Federal Circuit vacated the Court’s

claim construction and instead moved to dismiss the ’012 Patent with an insufficient covenant

not to sue; (2) Chrimar refused to stay this case pending appellate review of the PTAB’s final

written decisions; (3) Chrimar engaged in conduct prior to the trial in this case that renders the

case exceptional; and (4) Chrimar’s opposition to the motion for costs lacks a legitimate basis.

(Doc. No. 494.) Chrimar argues that its efforts to dismiss the ’012 Patent and oppose a request to

sever ongoing royalties were made in good faith to efficiently end this litigation, and that ALE’s

complaints of pre-trial litigation misconduct are unfounded. (Doc. No. 497.)

       The Court will focus first on the post-trial conduct cited by ALE as a basis for fees given

that the Court has already declined to find this case exceptional based upon pre-trial and trial

conduct (Doc. No. 412), and the post-trial conduct is what ultimately rendered ALE the

prevailing party on the asserted claims of infringement. As to the conduct pertaining to the

asserted claim of the ’012 Patent after remand, the Court does not find that conduct to render this

case exceptional. As discussed above, the Federal Circuit had affirmed the finding of

infringement for three of the four asserted patents and vacated the claim construction as to the

’012 Patent. (Doc. No. 463.) ALE contends that the Federal Circuit’s interpretation of the word

“adapted” in the ’012 Patent should have resulted in a stipulation of non-infringement by

Chrimar. (Doc. No. 494.) Chrimar instead offered to dismiss the ’012 Patent with prejudice and

provide a covenant not to sue. This dispute between the parties ultimately turned on the terms of



                                                5
Case 6:15-cv-00163-JDL Document 507 Filed 04/21/20 Page 6 of 8 PageID #: 19860



Chrimar’s covenant not to sue and whether ALE’s customers and distributors would be fully

protected by the covenant.1 As the Court found, ALE’s contentions were speculative at best and

the ’012 Patent had now been invalidated therefore rendering concerns of future litigation moot.

(Doc. No. 476, at 3–4.) Ultimately, the Court agreed to allow Chrimar to dismiss the asserted

claim of the ’012 Patent with prejudice on its covenant not to sue. (Doc. No. 476.) Chrimar’s

actions appeared to the Court to be a good faith effort to resolve this litigation after years of

numerous disputes, a trial, and two appeals. The Court cannot therefore find Chrimar’s conduct

in offering to dismiss the claim with a covenant not to sue in lieu of a stipulation to non-

infringement to be per se unreasonable.

        Similarly, the Court does not find Chrimar’s refusal to stay this case pending review of

the PTAB’s final written decisions to be unreasonable. Here, Chrimar was awarded damages by

the jury upon a finding of infringement prior to a decision by the PTAB invalidating the patents-

in-suit. (Doc. No. 349.) Moreover, the Federal Circuit affirmed that award with the express

knowledge that the PTAB had since invalidated the patents-in-suit. See Doc. No. 463, at 6 n. 1

(“The claims of the ’107, ’838, ’012, and ’760 patents to which ALE stipulated infringement in

this case were all determined to be unpatentable by the Patent Trial and Appeal Board in four

final written decisions.”). The fact that the case was not stayed pending an appeal of those

decisions speaks more to the unique procedural posture of this action, which has now been

pending for over five years, and less to Chrimar’s conduct.

        Regarding the pre-trial conduct that ALE cites as a basis for fees, the Court does not find

this conduct to merit fees. As an initial matter, the Court has already considered the conduct of


1
  To the extent Chrimar engaged in conduct, as ALE alleges, with respect to the dismissal of the appeal and ultimate
agreement to ALE’s terms of a covenant not to sue, that conduct was before the Federal Circuit, not the district
court. The Court cannot therefore consider whether such conduct renders this case exceptional at the district court
level as the appellate record is not before the Court.

                                                         6
Case 6:15-cv-00163-JDL Document 507 Filed 04/21/20 Page 7 of 8 PageID #: 19861



both parties during pre-trial and trial and found that this case was not exceptional. (Doc. No.

412.) As to the specific pre-trial conduct now cited by ALE, ALE points specifically to

Chrimar’s refusal to comply with the Court’s Order regarding apportionment, withholding of a

damages expert’s report in related litigation, and attempting to add new infringement and

invalidity theories on the eve of trial. (Doc. No. 494, at 14–17.)

       As to the argument on apportionment, the Court did indeed strike more than one version

of Plaintiffs’ damages expert’s report. (Doc. Nos. 253, 301.) However, at trial, Plaintiffs’

damages expert ultimately provided admissible testimony to support the jury’s damages award.

The Court scrutinized this testimony in upholding the jury’s damages award during post-trial

proceedings. (Doc. No. 414.) This award was ultimately affirmed by the Federal Circuit. (Doc.

No. 463.) Certainly, if each case where a damages expert’s report was stricken, even more than

once, would render the case exceptional, nearly every patent dispute before this Court would be

deemed to be exceptional. As such, the Court does not find this conduct to result in a finding that

the case is exceptional.

       As to the failure to provide a damages report from a related litigation, this dispute

ultimately resulted in a motion to compel by ALE that was denied by the Court because the

expert report was subject to a protective order of another court. (Doc. No. 179.) ALE contends

that Chrimar ultimately delayed in producing a redacted version of this expert report until a

month before trial. (Doc. No. 494, at 16.) This issue was resolved by the Court in Chrimar’s

favor during the course of preparation for trial. (Doc. No. 179.) To the extent an issue remained

with respect to a late production of a redacted version of the report, that issue was never raised

with the Court. Moreover, the relevance of this report to this case was exceedingly low. As such,

the Court does not find this conduct to merit an award of fees.



                                                  7
Case 6:15-cv-00163-JDL Document 507 Filed 04/21/20 Page 8 of 8 PageID #: 19862



        As to Chrimar’s alleged attempts to add new theories on the eve of trial, again this issue

was not clearly presented to the Court as ongoing misconduct. As the parties are well aware,

many claims and defenses are adjusted or altered as the parties narrow disputes for trial and

receive rulings from the Court. Indeed, the Court previously discussed how ALE’s dropping of

numerous defenses on the eve of trial did not render the case exceptional. (Doc. No. 412.) The

Court ultimately does not find this conduct to render the case exceptional or to merit an award of

fees.

        Lastly, as to Chrimar’s opposition to the motion for costs, the Court does not find such

opposition to render the case exceptional for the reasons discussed with respect to the issues

presented in the Court’s order for costs.

        For these reasons, the Court finds this case is not an “exceptional case” that warrants the

award of attorney’s fees to ALE and the Court declines to award fees under its inherent

authority.


                                            CONCLUSION

        For the reasons discussed above and pursuant to 35 U.S.C. § 285, the Court finds that this

is not an exceptional case. The Court further declines to award attorney’s fees. Accordingly,

ALE’s Motion (Doc. No. 494) is DENIED.




             So ORDERED and SIGNED this 21st day of April, 2020.




                                                 8
